Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a press assembly comprising:… means for imparting rotary motion to the spindle to effect a rotational movement of the driving end region and an axial displacement of the cylinder and the ram, the ram including a through-hole disposed in alignment with the recess when the cylinder is seated within the internal chamber, in combination with the rest of the claimed limitations.
Claim 12 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a press assembly comprising:… wherein the cylinder includes a plurality of opposing recesses formed in an external surface of the cylinder, wherein the ram includes opposing through-holes, each being disposed in alignment with an individual recess of the opposing recesses, and wherein the press assembly further includes removable keys that extend through the opposing through-holes and that interface, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 16, 2022